DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0120] lines 3-4: “the searching unit 12 of a therapeutic agent presentation apparatus 11” should read -- the searching unit 22 of a therapeutic agent presentation apparatus 2 --
Paragraph [0127] lines 4-5: “a presentation unit 13 of the therapeutic agent presentation apparatus 11” should read -- a presentation unit 23 of the therapeutic agent presentation apparatus 2 --
Paragraph [0210] lines 2-3: “the creation unit 21 of the friend searching apparatus 3” should read -- the creation unit 31 of the friend searching apparatus 3 --

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Pub. No. 2007/0286218).
Re claims 1, 10 and 19: Zhang et al. disclose a relevance searching method performed by a computer (i.e., Abstract)/relevance searching apparatus (i.e., “apparatus 100”, Paragraph [0096])/non-transitory computer-readable storage medium storing a program that causes a computer to execute a process (See for example, Paragraphs [0996]-[0098]), comprising:
a memory (i.e., “memory element 116”, Paragraph [0096]); and
a processor (i.e., “processor 106”, Paragraph [0096]) coupled to the memory and the processor configured to:
generate a combined database by combining a plurality of databases (i.e., “The network was created by joining 3 separate synthetic networks contains key elements such as hub nodes, peripheral nodes, cycles with known bridges”, Paragraph [0041]) each including a plurality of elements and relevance information indicating direct relevance between two elements in the plurality of elements (i.e., “In the biological examples, the nodes in the biological network's graph representation are the various biomolecular species whose composition can range from biopolymers such as proteins, DNA, RNA to small molecules such as lipids, sugars and metabolites. The edges between the nodes represent an interaction between the underlying molecular species”, Paragraph [0030]); and
search for relevance between two elements that do not have direct relevance by using the combined database (i.e., “undirect graph”, Paragraphs [0029]-[0030]; and Paragraph [0069]).

Re claims 2 and 11: Zhang et al. disclose wherein the combined database has graph structure in which the element is a node, and the relevance information is an edge (i.e., “In the biological examples, the nodes in the biological network's graph representation are the various biomolecular species whose composition can range from biopolymers such as proteins, DNA, RNA to small molecules such as lipids, sugars and metabolites. The edges between the nodes represent an interaction between the underlying molecular species”, Paragraph [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Thibonnier (U.S. Pub. No. 2013/0331433).  The teachings of Zhang et al. have been discussed above.
As to claims 3 and 12, Zhang et al. does not explicitly disclose wherein relevance between two elements that are determined to have relevance but do not have direct relevance is presented.
Thibonnier teaches relevance between two elements (i.e., thermogenic regulator and UCP1) that are determined to have relevance but do not have direct relevance (i.e., indirect connections) is presented (i.e., “the relationships between the 83 thermogenic regulator molecules were centered around UCP1, and molecules having direct and indirect connections with UCP1 could be distinguished using the highest confidence score of 0.90”, Paragraph [0195]).
Zhang et al. and Thibonnier are combinable because they are from the field of protein-interaction searching.
Before the effective filing data of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang et al. by incorporating the presenting of relevance between two elements that are determined to have relevance but do not have direct relevance.
The suggestion/motivation for doing so would have been to discover molecules that are connected on higher orders.
Therefore, it would have been obvious to combine Thibonnier with Zhang et al. to obtain the invention as specified in claims 3 and 12.

Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Olafson et al. (U.S. Pub. No. 2019/0259470).  The teachings of Zhang et al. have been discussed above.
As to claims 4 and 13, Zhang et al. teaches wherein the plurality of elements is a plurality of pieces of protein information (i.e., “the nodes in the biological network's graph representation are the various biomolecular species whose composition can range from biopolymers such as proteins”, Paragraph [0030]), and the relevance information is interaction information indicating an interaction between two proteins in the plurality of proteins (i.e., “The edges between the nodes represent an interaction between the underlying molecular species”, Paragraph [0030]).
However, Zhang et al. does not explicitly disclose the plurality of databases includes a database having information of the mutant protein generated from a mutant gene, and a database having information of the target protein on which a therapeutic agent directly acts, and searching for the relevance is searching for relevance between a mutant protein and a target protein.
Olafson et al. teaches the plurality of databases includes a database having information of the mutant protein generated from a mutant gene (See for example, Paragraphs [0061]-[0062]), and a database having information of the target protein on which a therapeutic agent directly acts (i.e., “input and save mutant data for each of the chains in multi-chain proteins (e.g., antibodies) and/or to specify and search on the binding partner in complexes with other proteins, ligands, or small molecules (e.g., in binding studies or enzyme-substrate interactions)”, Paragraph [0065]), and searching for the relevance is searching for relevance between a mutant protein and a target protein (i.e., Paragraph [0093]).
Zhang et al. and Olafson et al. are combinable because they are from the field of protein-interaction searching.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang et al. by incorporating the plurality of databases includes a database having information of the mutant protein generated from a mutant gene, and a database having information of the target protein on which a therapeutic agent directly acts, and searching for the relevance is searching for relevance between a mutant protein and a target protein.
The suggestion/motivation for doing so would have been to find useful viable mutations that require large jumps in sequence space.
Therefore, it would have been obvious to combine Olafson et al. with Zhang et al. to obtain the invention as specified in claims 4 and 13.

As to claims 5 and 14, Zhang et al. teaches wherein the plurality of elements is a plurality of pieces of protein information (i.e., “the nodes in the biological network's graph representation are the various biomolecular species whose composition can range from biopolymers such as proteins”, Paragraph [0030]), and the relevance information is interaction information indicating an interaction between two proteins in a plurality of proteins (i.e., “The edges between the nodes represent an interaction between the underlying molecular species”, Paragraph [0030]).
However, Zhang et al. does not explicitly disclose the plurality of databases includes a database having information of the mutant protein generated from a mutant gene (See for example, Paragraphs [0061]-[0062]), and information of the target protein on which a therapeutic agent directly acts (i.e., “input and save mutant data for each of the chains in multi-chain proteins (e.g., antibodies) and/or to specify and search on the binding partner in complexes with other proteins, ligands, or small molecules (e.g., in binding studies or enzyme-substrate interactions)”, Paragraph [0065]), and searching for the relevance is searching for relevance between a mutant protein and a target protein (i.e., Paragraph [0093]).
Olafson et al. teaches the plurality of databases includes a database having information of the mutant protein generated from a mutant gene, and information of the target protein on which a therapeutic agent directly acts, and searching for the relevance is searching for relevance between a mutant protein and a target protein.
Therefore, in view of Olafson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. by incorporating the plurality of databases includes a database having information of the mutant protein generated from a mutant gene, and information of the target protein on which a therapeutic agent directly acts, and searching for the relevance is searching for relevance between a mutant protein and a target protein, in order to find useful viable mutations that require large jumps in sequence space.

Allowable Subject Matter
Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664